Citation Nr: 9930494	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-32 570A	)	DATE
	)
	)


THE ISSUE

Whether a December 1977 decision by the Board of Veterans' 
Appeals denying entitlement to service connection for hearing 
loss in the left ear should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issues of entitlement to service connection for hearing 
loss in the left ear and entitlement to an increased 
evaluation for service-connected hearing loss in the right 
ear are the subjects of a separate Board decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1952 to July 1956.

2.  The veteran's representative filed a motion with the 
Board of Veterans' Appeals (Board) in October 1992 seeking 
review of a December 1977 Board decision denying service 
connection for hearing loss in the left ear to determine 
whether that decision involved clear and unmistakable error 
(CUE).

3.  The Board received notice in June 1999 that the 
veteran's CUE motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, the veteran's motion 
seeking the Board's review of a December 1977 Board decision 
denying service connection for hearing loss in the left ear, 
to determine whether that decision involved CUE, should be 
dismissed.  38 C.F.R. § 20.1404(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 21.1404(f), a party is permitted to 
withdraw a motion for review of a final Board decision based 
upon CUE at any time before the Board promulgates a decision 
on that motion.  Such withdrawal shall be in writing and 
shall be signed by the moving party or by such party's 
representative.  If the writing is timely received, the 
motion shall be dismissed without prejudice to refiling 
under this subpart.


In June 1999, the veteran submitted a signed statement to 
the Board indicating that he did not wish to pursue his 
claim of CUE at this time.  Inasmuch as the veteran's motion 
for CUE has now been withdrawn, the Board finds that the 
motion should be dismissed, without prejudice to refiling as 
provided by Rule 1404(f).


ORDER

The motion is dismissed without prejudice to refiling.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(f)), is not a 
final decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.




